DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/999,682 filed on 08/21/2020. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-7 are currently pending and have been rejected as follows.

Priority
Applicant’s domestic benefit claim to provisional application 62/866,211 dated 06/25/2019 is acknowledged.

IDS
The information disclosure statement filed on 08/21/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented an “information portal” for presenting information, e.g. biographical and credential information, regarding pilots, enabling user browsing/viewing of the pilot information/profiles, and providing questionnaires prompting users to review their flying experiences and pilots. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “portal”, i.e. computer system comprising a server and display and network interfaces for providing access to information, (claims 1-7).
Step 2A – Prong 1: Claims 1-7 are found to recite limitations that set forth the abstract idea(s), namely in independent claims  1 and 7:
Claim 1: A pilot information portal comprising: at least one pilot avatar corresponding to a pilot including at least one image depicting a face of the pilot, biographical information of the pilot, credentials of the pilot; [storing] information comprising the at least one pilot avatar;…display the at least one pilot avatar;…enabling a user to browse the at least one pilot avatar; and [providing] at least one user-profile, -10-FORD_TERR.AIP1U at least one review-page, each of the at least one review-page corresponding to one of the at least one pilot avatars, whereby the user may write and display to other users a review of the pilot. 
Claim 7: A pilot information portal comprising: at least one pilot avatar corresponding to a pilot including at least one image depicting a face of the pilot, -12-FORD_TERR.AIP1U biographical information of the pilot, credentials of the pilot; [storing] information comprising the at least one pilot avatar;…display the at least one pilot avatar;…enabling a user to browse the at least one pilot avatar; and [providing] at least one user-profile, at least one review-page, each of the at least one review-page corresponding to one of the at least one pilot avatars, whereby the user may write and display to other users a review of the pilot; wherein each of the at least one review-page further includes a questionnaire having prompts querying specific aspects of a flying experience of the user; wherein the biographical information comprises: number of flying hours, -13-FORD_TERR.AIP1U number of airline accidents, age, height, weight, religion, and race; and wherein the credentials of the pilot comprise: education, flight school graduated from, certificates held, licenses held, and work history.
Dependent claims 2-6 recite the same or similar abstract idea(s) as independent claim 1 with merely a further recitation of data characterization that is still part of the abstract idea itself, including: 
Claim 2: wherein the biographical information comprises: number of flying hours; number of airline accidents; age; height; weight; religion; and race.  
Claim 3: wherein the credentials of the pilot comprise: education; flight school graduated from; certificates held; -11-FORD_TERR.AIP1U licenses held; and work history.  
Claim 4: wherein each of the at least one review-page further includes a questionnaire having prompts querying specific aspects of a flying experience of the user.  
Claim 5: wherein the prompts of the questionnaire comprise "How was your flight?"; "How was the plane condition?"; and "How was the Stewardess?".  
Claim 6: … displays ticket information.  

The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed providing of pilot “avatars”/profile information and browsing and review by users is found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite steps for providing information about pilots to users and providing questionnaires to solicit user review regarding pilots and flying experiences which is part of commercial interactions/business relations between passengers and pilots/airlines  and/or is a management of personal behavior, relationships, or interactions between passengers and pilots, e.g.  including facilitating social interaction between parties, “teaching” passengers about their pilot, and/or “instructing” passengers to review the pilot/flight experience, (e.g. Spec: [0004]: Accordingly, there is perceived a need for a system which enables airline passengers to become more familiarized with their pilot on a given flight.; [0007]; [0021]: Here, the pilot information portal may be beneficial for use by a user to enact social interaction and information sharing between an airline passenger and an airline pilot.);
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite steps for providing various information to users and prompting users to answer questions and provide review of their flying experiences which amounts to mere data observations, judgements, or opinions capable of being performed mentally and/or manually with the aid of pen and paper, e.g. the profiles and questionnaire are merely a listing of information written down and provided to passengers for judgment/opinion (e.g. see MPEP 2106.04(a)(2)(III)(B): “For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process.”).
Step 2A – Prong 2: Claims 1-7 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“a server containing digital information, the digital information comprising the at least one pilot avatar”, “at least one client-side display interface in communication with the server, the at least one client-side display interface able to display the at least one pilot avatar”, “a user-interface enabling a user to browse the at least one pilot avatar”, and “a social-network accessible via the user-interface” (claims 1 and 7), however the aforementioned elements amount to merely the storage and display of information using generic computer structure described at a high level of generality (e.g. Spec: Fig. 1) used to “apply”  the abstract idea on a general purpose computer (MPEP 2106.05(f)) and/or the accessing and displaying of information via client side interface(s) based on 
Step 2B: Claims 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above  with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) including attempting to limit the abstract idea to a field of use of online/web-based platforms / client-server architecture (MPEP 2106.05(h)) and performs insignificant extra-solution activity (MPEP 2106.05(g)) that is merely well-understood, routine and conventional as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to providing information and questionnaires/review of pilots and flight experiences. 
	Claims 1-7 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	

	
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarrapy et al. US20180053149A1 (hereinafter “Sarrapy”). 
Claim 1, 
Sarrapy teaches: A pilot1 information portal comprising: 
at least one pilot avatar corresponding to a pilot including at least one image depicting a face of the pilot, biographical information of the pilot, credentials2 of the pilot; (Fig. 3 “204” showing information associated with the pilot including image and name; 200 c presents client, package, route, and ground pilot information 204,  which may include, but is not limited to: truck type, merchandise identification, insurance value, current ground port location, completed ground ports, current ground pilot, ground pilot rating, ground pilot photograph, price for delivery, estimated time to next ground port, estimated time to final ground port, and estimated time to final destination point.; Fig. 15: showing an image of the pilot, name/biographical information of the pilot, and Ground Port location/ work location (Abstract: “Each ground pilots is selected based upon that ground pilot's association with at least one of the two selected ground port.”; [0043]: Each ground pilot is associated with at least one of the ground ports. For example and without limitation, each ground pilot may be associated with the ground ports near which that ground pilot lives.), i.e. “credentials”; Fig. 13 showing number of incidents for pilots) 
a server containing digital information, the digital information comprising the at least one pilot avatar; (Fig 1A-B; [0050]: Each of the computing station 2000, mobile computing stations 3000 a and 3000 b, and client computer 1000 may be or include desktop computers, servers, laptop computers, mobile communication devices (e.g., mobile phones), tablets, or any other computing device well known to those skilled in the art. Each of the computing station 2000, mobile computing stations 3000 a and 3000 b, and client computer 1000 may include central processing units, non-transitory data storage, visual display screens, and may be configured to communication with network 4000.; [0068]: Such reviews, ratings, or combinations thereof are stored on the computer network 5000.; [0013]: Each mobile computing station is associated with and configured for operation by one of the ground pilots, and each mobile computing station is in communication with the central computing station via the computer network. The central computing station is configured to receive and store requests to pilot vehicles for customer package delivery from client computers in communication with the central computing station via the computer network.; [0053]: The computer-implemented method includes storing the roster of ground pilots on computer network 5000. The roster may be stored in the non-transitory data storage of computing station 2000, mobile computing stations 3000 a and 3000 b, client computer 1000, or combinations thereof.;  [0055]: As used throughout the present disclosure, any computer instructions and/or any 
at least one client-side display interface in communication with the server, the at least one client-side display interface able to display the at least one pilot avatar; a user-interface enabling a user to browse3 the at least one pilot avatar; (Fig. 1A-C, 7 showing viewing/browsing pilots to provide ratings/review; Fig. 13 showing browsing/filtering functionality to search for pilots; [0076]: In interaction 600 involves communication and/or interaction via a computing device, such as a mobile device, other handheld device, laptop, or desktop computing device, as well as use of a software application that presents graphical user interfaces thereon. The software application may include a mobile application appropriate for use by a ground pilot, and a mobile application appropriate for use by a client.;  Fig. 13 showing browsing/filtering functionality to search for pilots;  [0092]: For example, the administrator may select a date, route, and incident, resulting in the administrative graphical user interface presenting ground pilots associated with the selected date, route, and incident. The graphical user interface 2001 may present the number of incidents, and locations of the incidents for each ground pilot. The administrator may select a particular ground pilot to view further details regarding the incidents. ) 
a social-network4 accessible via the user-interface including at least one user-profile, -10-FORD_TERR.AIP1U at least one review-page, each of the at least one review-page corresponding to one of the at least one pilot avatars, whereby the user may write and display to other users a review of the pilot.  (Fig. 7, [0027]: FIG. 7 is a simplified illustration of screen shots of a user interface web platform of a software application for allowing clients to review, select, and rate pilots, and to purchase pilot services, in accordance with certain aspects of the present disclosure; [0085]: Graphical user interface 200 f may also present a rating page 230 for rating the delivery route and delivery services. For example, graphical user interface 200 f may present questions 232 about the delivery service, allowing the client to rate the delivery service. Also, graphical user interface 200 f may present questions 234 about the ground pilot, allowing the client to rate and/or review the ground pilot.; [0082]: In step 6, reviews and ratings are obtained, such as via post-trip client input from the client computer, using the client GUI. Once a ground pilot completes a trip, the client is able to review, rate, and comment on the ground pilot's performance. In some aspects, clients are able to review ground pilot data, and may select ground pilots based on that data, including selection of higher ranked ground pilots, which may cost more than lower ranked ground pilots.; [0093]: FIG. 15 depicts an exemplary graphical user interface 200 n designed for use by the administrator to rate and/or review ground pilots, such as after satisfaction or fulfillment of a client delivery service request or a stage thereof. The administrator may input information by answering questions 291 regarding a ground pilot 292 within a rating window 290.)
Claim 6,
Sarrapy teaches all the limitations of parent claim 1 as described above.  
Sarrapy further teaches: wherein the user-interface displays ticket information.  (Fig. 7 “220”, Fig. 3 , Fig. 10 “247”, [0088]:  Deliver services information 247 may include, but is not limited to: travel number, origination point, destination point, current ground pilot, current ground port, pilots pending to be assigned, and travel status.; [0084]: FIG. 7 depicts an exemplary web page(s) for use by a client associated with the system/computer network for managing client delivery requests. Graphical user interface 200 f may present a client services information 220, including information regarding current customer package deliveries 222, and information regarding prior customer package deliveries 224. Each of information 222 and 224 includes, but is not limited to: a travel number, truck type, merchandise identification, insurance value, current ground port, current ground pilot (including rating and photograph), price, and percent completion. )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Sarrapy et al. US20180053149A1 (hereinafter “Sarrapy”) in view of 
Hosier, Jr. US 20170024091 A1 (hereinafter “Hosier”).
Claim 2, 
Sarrapy teaches all the limitations of parent claim 1 as described above. 
Sarrapy further teaches: wherein the biographical information comprises: number of … accidents;… (Fig. 13 showing pilots listed with images, names, and associated number of incidents/accidents; [0092]: The graphical user interface 2001 may present the number of incidents, and locations of the incidents for each ground pilot. The administrator may select a particular ground pilot to view further details regarding the incidents.; [0072]: Graphical user interface 200 c presents client, package, route, and ground pilot information 204, which may include, but is not limited to: truck type, merchandise identification, insurance value, current ground port location, completed ground ports, current ground pilot, ground pilot rating, ground pilot photograph, price for delivery, estimated time to next ground port, estimated time to final ground port, and estimated time to final destination point. The ground pilot information 204 may include defined route information, delivery asset information (e.g., truck and driver information).; [0087]:  Graphical user interface 200 h allowed the administrator to select and view information 250 regarding: mobile computing devices connected to the computer network, ground ports, delivery routes, ratings of the service and ground pilots, delivery vehicles, ground pilots, licenses, incident reports, and various other information.)

Sarrapy fails to clearly teach more detailed background information within the pilot profiles/avatars, e.g. age, height, etc. and fails to teach wherein the pilots are “airline” pilots with corresponding background information, i.e. “flying” hours and “airline” accidents: wherein the biographical information comprises: number of flying hours; number of airline accidents; age; height; weight; religion; and race.  
Hosier however, in analogous art of social networking profiles, clearly teaches: wherein the biographical information comprises: number of flying hours; number of airline accidents; age; height; weight; religion; and race. ([0169]: custom profile prompts or fields may be made available to members when they open a screen to compose their individual profiles, such as fields for pilot ratings, flight hours, aircraft(s) flown and aircraft owned. ; [0107]:  In this regard, in FIG. 3, there is shown a block labelled “Demographics,” which, in response to a gesture or other appropriate action, opens a screen (not shown as such information screens are well known to the art) with individual blocks for the provision of any or all of wide ranging demographic information, such as gender, age, location by country and city, occupation, height, weight, health information and so on. The demographic information requested, or required, may be as terse or as extensive as deemed appropriate, but the information sought should be only that used to provide benefit to the user. The Account screen, may also offer the user, as shown, the opportunity to say “yes” or “no” with respect to whether to: (a) allow advertising to be directed to the user based on user demographics; and (b) allow contact to be made with the user based on user demographics (not personal identity).; [0184]: (b) the flight captain Dave Farrell; (c) the first officer James Howell; and (d) the aircraft to be used for the trip, a Gulfstream G550, tail number N778AW. …Thus, profiles are not constrained to the identification of persons or entities and the providing of information about them. Profiles provide the invention with great versatility and flexibility as they may be used for any purpose appropriate to the circumstance, such as for providing access to information about an aircraft and a trip on the aircraft as shown in FIG. 52)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Sarrapy’s “pilot information portal” to include portfolio/avatar information comprising number of flying hours; number of airline accidents; age; height; weight; religion; and race in view of Hosier in order to provide desired information about relevant entities in a useful and user friendly way using an easy and intuitive platform that enables improved communications between entities and the ability for users to selectively control access to their respective personal information (e.g. at least: Hosier: [0027]-[0028]:  (j) providing through the profiles feature highly useful and user friendly ways to access information about or relevant to an affinity group or the like including parts or all of a traditional website; [0029]: through a single platform having a simple interface that is familiar, easy and intuitive to use and navigate.; [0107]: The demographic information requested, or required, may be as terse or as extensive as deemed appropriate ; [0184]: Profiles provide the invention with great versatility and flexibility as they may be used for any purpose appropriate to the circumstance, such as for providing access to information about an aircraft and a trip on the aircraft as shown in FIG. 52) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the information portal and rating/review of pilots/service providers of Sarrapy with the profile generation of Hosier in the same field of online information and communication platforms and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sarrapy ([0084]; [0087]) describing providing any number of various relevant information regarding services or service providers/pilots based upon the particular desired application and Hosier ([0107], [0113], [0184]) describing providing as terse or extensive of user information as deemed appropriate, the results of the combination were predictable (MPEP 2143 A).
Finding that the specific content of the biographical information, e.g. number of flying hours, age, race, etc., merely amounts to non-functional descriptive material that provides meaning to the human reader independent of the intended computer system, in other words, is merely what the information represents or conveys to the human mind (similar to the example in MPEP 2111.05 of a table containing batting averages, where the information only has significance to a user reading the information) and thus the specific biographical information contained in the “avatar”/profile [for display to users] cannot provide a patentable distinction over the teachings of Sarrapy in view of Hosier as described above (see MPEP 2111.05: “"[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268.”; (III): “However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”) and/or the specific biographical information included in the pilot “avatar”/profile is merely a design choice within the environment of use of the claimed invention and would be obvious over the teachings of Sarrapy in view of Hosier, as described above, and describing providing desired levels of pilot information and demographic details as appropriate for the particular application (e.g. Sarrapy [0084] and Hosier: [0107], [0113], [0184]: Profiles provide the invention with great versatility and flexibility as they may be used for any purpose appropriate to the circumstance, such as for providing access to information about an aircraft and a trip on the aircraft as shown in FIG. 52). 

Claim 3,
Sarrapy teaches all the limitations of parent claim 1 as described above. 
Sarrapy fails to teach detailed credential information within the pilot profiles/avatars, e.g. education, certificates held, etc. and fails to teach wherein the pilots are “airline” pilots with corresponding credential information, i.e. “flight” school: wherein the credentials of the pilot comprise: education; flight school graduated from; certificates held; -11-FORD_TERR.AIP1U licenses held; and work history.
Hosier however, in analogous art of social networking profiles, teaches: wherein the credentials of the pilot comprise: education; flight school graduated from; certificates held; -11-FORD_TERR.AIP1U licenses held; and work history. ([0169]: custom profile prompts or fields may be made available to members when they open a screen to compose their individual profiles, such as fields for pilot ratings, flight hours, aircraft(s) flown and aircraft owned. ; [0107]:  with individual blocks for the provision of any or all of wide ranging demographic information, such as gender, age, location by country and city, occupation, height, weight, health information and so on. The demographic information requested, or required, may be as terse or as extensive as deemed appropriate, but the information sought should be only that used to provide benefit to the user.; [0113] offers a user the option to add any desired media or other posts to the default profile, for example, text, audio, video, documents and photos that may include professional resumes and other information about one's self to be selectively shared with others having common interests, expertise, or the like, and/or with prospective employers as well as charitable, business, trade and professional associations, etc. ; [0137]: Presumably, although not essential, while reserving additional profiles, composed as appropriate, for other affinity groups, such as professional and alumni associations, local Cirrus pilot groups, architect associations, friends with interests in growing orchids, the exemplary groups on the FIG. 18 list and the like.; [0160]: Alumni associations, for example, often have subgroups based on class year, course majors like computer science, and many others. Affinity to the association is vastly strengthened by having members personally participating with other association members in areas of common interest. In interacting with and among members of such associations, individual may wish to have one profile for their aviation interests and a materially different profile for their church group, homeowners' association or their college alumni groups.; [0184]: (b) the flight captain Dave Farrell; ...Profiles provide the invention with great versatility and flexibility as they may be used for any purpose appropriate to the circumstance, such as for providing access to information about an aircraft and a trip on the aircraft as shown in FIG. 52)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Sarrapy’s “pilot information portal” to include portfolio/avatar information comprising education; flight school graduated from; certificates held; -11-FORD_TERR.AIP1U licenses held; and work history in view of Hosier in order to provide desired information about relevant entities in a useful and user friendly way using an easy and intuitive platform that enables improved communications between entities and the ability for users to selectively control access to their respective personal information (e.g. at least: Hosier: [0027]-[0028]:  (j) providing through the profiles feature highly useful and user friendly ways to access information about or relevant to an affinity group or the like including parts or all of a traditional website; [0029]: through a single platform having a simple interface that is familiar, easy and intuitive to use and navigate.; [0107]: The demographic information requested, or required, may be as terse or as extensive as deemed appropriate; [0184]: Profiles provide the invention with great versatility and flexibility as they may be used for any purpose appropriate to the circumstance, such as for providing access to information about an aircraft and a trip on the aircraft as shown in FIG. 52 ) (see MPEP 2143 G).

Finding that the specific content of the credential information, e.g. education, flight school, certificates held, etc., merely amounts to non-functional descriptive material that provides meaning to the human reader independent of the intended computer system, in other words, is merely what the information represents or conveys to the human mind (similar to the example in MPEP 2111.05 of a table containing batting averages, where the information only has significance to a user reading the information) and thus the specific credential information contained in the “avatar”/profile [for display to users] cannot provide a patentable distinction over the teachings of Sarrapy in view of Hosier as described above (see MPEP 2111.05: “"[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268.”; (III): “However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”) and/or the specific credential information included in the pilot “avatar”/profile is merely a design choice within the environment of use of the claimed invention and would be obvious over the teachings of Sarrapy in view of Hosier, as described above, and describing providing desired levels of pilot information and demographic or other personal details as appropriate for the particular application(e.g. Sarrapy [0084] and Hosier: [0107], [0113], [0184]: Profiles provide the invention with great versatility and flexibility as they may be used for any purpose appropriate to the circumstance, such as for providing access to information about an aircraft and a trip on the aircraft as shown in FIG. 52).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Sarrapy et al. US20180053149A1 (hereinafter “Sarrapy”) in view of 
Foy et al. US20150011185A1 (hereinafter “Foy”).
Claim 4,
Sarrapy teaches all the limitations of parent claim 1 as described above. 
Sarrapy further teaches: wherein each of the at least one review-page further includes a questionnaire having prompts querying specific aspects of a ...experience of the user.  (Sarrapy: Fig. 7, 15; [0085]: For example, graphical user interface 200 f may present questions 232 about the delivery service, allowing the client to rate the delivery service. Also, graphical user interface 200 f may present questions 234 about the ground pilot, allowing the client to rate and/or review the ground pilot.; [0093]: FIG. 15 depicts an exemplary graphical user interface 200 n designed for use by the administrator to rate and/or review ground pilots, such as after satisfaction or fulfillment of a client delivery service request or a stage thereof. The administrator may input information by answering questions 291 regarding a ground pilot 292 within a rating window 290.; [0082])
Sarrapy fails to teach that the questions are about a “flying” experience. 

Foy however, in analogous art of travel management, including providing information and rating regarding service providers/pilots, clearly further teaches providing rating/review regarding “a flying” experience of the user. (Foy: [0060]: The ratings section 706 may present the user with another screen that lists information about ratings about past and future ratings. The rating section 706 may also present the passenger with a screen that gives the passenger the ability to rate other users of a transaction. For example, if a passenger has a particularly positive experience with a chauffeur or pilot, the passenger may indicate that in the ratings section 706 of his profile. Other user's may be notified of ratings pertaining to them or they may be kept private so that only the service entity has access to the ratings.; [0045]: Another example is a situation where the request from the booker includes a private flight and a chauffer request. Another user role is included in the communication between the relevant parties and this would be the pilot and/or flight staff.; Abstract: The present invention relates to a method and system for facilitating dedicated communication between specific users relating to a travel transaction,)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Sarrapy’s “information portal”, as described above including prompting for service provider/ground pilot review/rating, to include prompting users to provide review/rating regarding a “flying” service/experience in view of Foy by combining the teachings of Sarrapy and Foy, as described above, in the same field of service and service provider management platforms and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sarrapy ([0082]; [0084]:  One skilled in the art would understand that the system, method, and GUI is not limited to the particular information shown and described in FIG. 7, and may include any relevant information, depending upon the particular application.; [0087]; [0146]: may be employed or prove suitable for use to satisfy other route-dependent service, and\or other logistics challenges.) describing using the system to provide any relevant information according to the desired application and the systems and methods being utilized for communicating between parties of a service request [0006] and Foy (e.g. [0045], Abstract; [0030]: The service entity may be a travel service entity or any other type of service entity that facilitates and provides services to individuals. Examples of services may include various forms of arranged transportation, including chauffer, taxi and private car services (generally referred to herein as “car services”), private jets, commercial airline reservations, etc. Other types of services may also be provided. ) describing utilizing the system and methods for facilitating communication between any relevant parties to a service/travel transaction, e.g. chauffer, pilot, etc., and allowing users to rate other respective users of the transaction/service [0060], the results of the combination were predictable, i.e. prompting the user to provide review regarding relevant services and service providers/parties relating to any desired type of service transaction including travel experience and flights, (MPEP 2143 A), and/or, it would have been obvious to substitute the use of the “information portal” and “questionnaire” for delivery services and ground pilots as taught by Sarrapy with flight services and airline pilots as taught by Foy, in the same field of service provider management, and one of ordinary skill in the art (e.g. [0006], [0084]:  and may include any relevant information, depending upon the particular application.,; [0082]; [0076]; [0037]: Possible principal actors and/or users of the systems and methods disclosed herein include, but are not limited to, ; Fig. 7) and Foy (e.g. [0045], Abstract; [0030]; [0060]) describing utilizing the platform to provide information, including ratings/review, and communication between any relevant parties to a service transaction, e.g. chauffer, pilot, etc., the results of the substitution were predictable (MPEP 2143 B).   


Claim 5,
Sarrapy/Foy teach all the limitations of parent claim 4 as described above.
Sarrapy further teaches wherein the prompts of the questionnaire comprise "How was your flight?"; "How was the plane condition?"; and "How was the Stewardess?".  (Fig. 7 and 15 showing questions for user rating/review of pilots/service providers and service performed, e.g. Fig. 7 : “How many stars do you rate our service?”, “How many stars do you rate our pilots?”; Fig. 15: “Clean and Ordered Uniform”, “Fulfillment with work hours”, etc. ; [0085]; [0093]) 
Finding that the specific content of the questions, i.e. asking about the “plane condition”, “stewardess”, etc., merely amounts to non-functional descriptive material that provides meaning to the human reader independent of the intended computer system, in other words, is merely what the questions represent or convey to the human mind (similar to the example in MPEP 2111.05 of a table containing batting averages, where the information only has significance to a user reading the information) and thus the specific content/language of the questions presented to the user in the questionnaire cannot provide a patentable distinction over the teachings of Sarrapy in view of Foy, as explained above, describing displaying questions/prompts to a user to provide rating/review of service experience and service provider performance (e.g. Sarrapy Fig. 7, 15, [0082], [0085], and Foy [0060]) (see MPEP 2111.05: “"[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268.”; (III): “However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”). 
Furthermore, the specific questions of "How was your flight?", "How was the plane condition?", and "How was the Stewardess?" are merely a design choice within the environment of use of the claimed invention, i.e. providing reviews relating to flight experience, and would have been obvious over Sarrapy in view of Foy teaching prompting users for review/rating of service/flight experience and service provider/pilot performance (e.g. Sarrapy Fig. 7, 15, [0082],[0085]; and Foy [0060]: The rating section 706 may also present the passenger with a screen that gives the passenger the ability to rate other users of a transaction. For example, if a passenger has a particularly positive experience with a chauffeur or pilot, the passenger may indicate that in the ratings section 706 of his profile.). 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Sarrapy et al. US20180053149A1 (hereinafter “Sarrapy”) in view of 
Foy et al. US20150011185A1 (hereinafter “Foy”), in further view of
Hosier, Jr. US 20170024091 A1 (hereinafter “Hosier”).
Claim 7,
Sarrapy teaches: A pilot information portal comprising: 
at least one pilot avatar corresponding to a pilot including at least one image depicting a face of the pilot, -12-FORD_TERR.AIP1U biographical information of the pilot, credentials of the pilot; (Fig. 3 “204” showing information associated with the pilot including image and name; [0072]:  Graphical user interface 200 c presents client, package, route, and ground pilot information 204,  which may include, but is not limited to: truck type, merchandise identification, insurance value, current ground port location, completed ground ports, current ground pilot, ground pilot rating, ground pilot photograph, price for delivery, estimated time to next ground port, estimated time to final ground port, and estimated time to final destination point.; Fig. 15: showing an image of the pilot, name/biographical information of the pilot, and Ground Port location/ work location (Abstract: “Each ground pilots is selected based upon that ground pilot's association with at least one of the two selected ground port.”; [0043]: Each ground pilot is associated  
a server containing digital information, the digital information comprising the at least one pilot avatar; (Fig 1A-B; [0050]: Each of the computing station 2000, mobile computing stations 3000 a and 3000 b, and client computer 1000 may be or include desktop computers, servers, laptop computers, mobile communication devices (e.g., mobile phones), tablets, or any other computing device well known to those skilled in the art. Each of the computing station 2000, mobile computing stations 3000 a and 3000 b, and client computer 1000 may include central processing units, non-transitory data storage, visual display screens, and may be configured to communication with network 4000.; [0068]: Such reviews, ratings, or combinations thereof are stored on the computer network 5000.; [0013]: Each mobile computing station is associated with and configured for operation by one of the ground pilots, and each mobile computing station is in communication with the central computing station via the computer network. The central computing station is configured to receive and store requests to pilot vehicles for customer package delivery from client computers in communication with the central computing station via the computer network.; [0053]: The computer-implemented method includes storing the roster of ground pilots on computer network 5000. The roster may be stored in the non-transitory data storage of computing station 2000, mobile computing stations 3000 a and 3000 b, client computer 1000, or combinations thereof.;  [0055]: As used throughout the present disclosure, any computer instructions and/or any data referred to as being “stored on computing network 500” may include computer instructions and/or data stored in the non-transitory data storage of computing station 2000, mobile computing stations 3000 a and 3000 b, client computer 1000, or combinations thereof.; )
at least one client-side display interface in communication with the server, the at least one client-side display interface able to display the at least one pilot avatar; a user-interface enabling a user to browse the at least one pilot avatar; (Fig. 1A-C, 7 showing viewing/browsing pilots to provide ratings/review; Fig. 13 showing browsing/filtering functionality to search for pilots; [0076]: In interaction 600 involves communication may select a date, route, and incident, resulting in the administrative graphical user interface presenting ground pilots associated with the selected date, route, and incident. The graphical user interface 2001 may present the number of incidents, and locations of the incidents for each ground pilot. The administrator may select a particular ground pilot to view further details regarding the incidents. )
a social-network accessible via the user-interface including at least one user-profile, at least one review-page, each of the at least one review-page corresponding to one of the at least one pilot avatars, whereby the user may write and display to other users a review of the pilot; (Fig. 7, [0027]: FIG. 7 is a simplified illustration of screen shots of a user interface web platform of a software application for allowing clients to review, select, and rate pilots, and to purchase pilot services, in accordance with certain aspects of the present disclosure; [0085]: Graphical user interface 200 f may also present a rating page 230 for rating the delivery route and delivery services. For example, graphical user interface 200 f may present questions 232 about the delivery service, allowing the client to rate the delivery service. Also, graphical user interface 200 f may present questions 234 about the ground pilot, allowing the client to rate and/or review the ground pilot.; [0082]: In step 6, reviews and ratings are obtained, such as via post-trip client input from the client computer, using the client GUI. Once a ground pilot completes a trip, the client is able to review, rate, and comment on the ground pilot's performance. In some aspects, clients are able to review ground pilot data, and may select ground pilots based on that data, including selection of higher ranked ground pilots, which may cost more than lower ranked ground pilots.; [0093]: FIG. 15 depicts an exemplary graphical user interface 200 n designed for use by the administrator to rate and/or review ground pilots, such as after satisfaction or fulfillment of a client delivery service request or a stage thereof. The administrator may input information by answering questions 291 regarding a ground pilot 292 within a rating window 290.) 
wherein each of the at least one review-page further includes a questionnaire having prompts querying specific aspects of a … experience of the user;  (Sarrapy: Fig. 7, 15; [0085]: For example, graphical user interface 200 f may present questions 232 about the delivery service, allowing the client to rate the delivery service. Also, graphical user interface 200 f may present questions 234 about the ground pilot, allowing the client to rate and/or review the ground pilot.; [0093]: FIG. 15 depicts an exemplary graphical user interface 200 n designed for use by the administrator to rate and/or review ground pilots, such as after satisfaction or fulfillment of a client delivery service request or a stage thereof. The administrator may input information by answering questions 291 regarding a ground pilot 292 within a rating window 290.; [0082])
wherein the biographical information comprises: number of …accidents;  (Fig. 13 showing pilots listed with images, names, and associated number of incidents/accidents; [0092]: The graphical user interface 2001 may present the number of incidents, and locations of the incidents for each ground pilot. The administrator may select a particular ground pilot to view further details regarding the incidents.; [0072]: Graphical user interface 200 c presents client, package, route, and ground pilot information 204, which may include, but is not limited to: truck type, merchandise identification, insurance value, current ground port location, completed ground ports, current ground pilot, ground pilot rating, ground pilot photograph, price for delivery, estimated time to next ground port, estimated time to final ground port, and estimated time to final destination point. The ground pilot information 204 may include defined route information, delivery asset information (e.g., truck and driver information).; [0087]:  Graphical user interface 200 h allowed the administrator to select and view information 250 regarding: mobile computing devices connected to the computer network, ground ports, delivery routes, ratings of the service and ground pilots, delivery vehicles, ground pilots, licenses, incident reports, and various other information.)
Sarrapy fails to teach that the prompts in the questionnaire are about a “flying” experience. 
Sarrapy fails to clearly teach more detailed background information within the pilot profiles/avatars, e.g. age, height, etc. and fails to teach wherein the pilots are “airline” pilots with corresponding background information, i.e. “flying” hours and “airline” accidents: wherein the biographical information comprises: number of flying hours, -13-FORD_TERR.AIP1U number of airline accidents, age, height, weight, religion, and race; 
Sarrapy fails to teach detailed credential information within the pilot profiles/avatars, e.g. education, certificates held, etc. and fails to teach wherein the pilots are “airline” pilots with corresponding credential information, i.e. “flight” school: wherein the credentials of the pilot comprise: education; flight school graduated from; certificates held; -11-FORD_TERR.AIP1U licenses held; and work history.

Foy however, in analogous art of travel management, including providing information and rating regarding service providers/pilots, clearly further teaches providing rating/review regarding “a flying” experience of the user. (Foy: [0060]: The ratings section 706 may present the user with another screen that lists information about ratings about past and future ratings. The rating section 706 may also present the passenger with a screen that gives the passenger the ability to rate other users of a transaction. For example, if a passenger has a particularly positive experience with a chauffeur or pilot, the passenger may indicate that in the ratings section 706 of his profile. Other user's may be notified of ratings pertaining to them or they may be kept private so that only the service entity has access to the ratings.; [0045]: Another example is a situation where the request from the booker includes a private flight and a chauffer request. Another user role is included in the communication between the relevant parties and this would be the pilot and/or flight staff.; Abstract: The present invention relates to a method and system for facilitating dedicated communication between specific users relating to a travel transaction,)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Sarrapy’s “information portal”, as described above including prompting for service provider/ground pilot review/rating, to include prompting users to provide review/rating regarding a “flying” service/experience in view of Foy by combining the teachings of Sarrapy and Foy, as described above, in the same field of service and service provider management platforms and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sarrapy ([0082]; [0084]:  One skilled in the art would understand that the system, method, and GUI is not limited to the particular information shown and described in FIG. 7, and may include any relevant information, depending upon the particular application.; [0087]; [0146]: may be employed or prove suitable for use to satisfy other route-dependent service, and\or other logistics challenges.) describing using the system to provide any relevant information according to the desired application and the systems and methods being utilized for communicating between parties of a service request [0006] and Foy (e.g. [0045], Abstract; [0030]: The service entity may be a travel service entity or any other type of service entity that facilitates and provides services to individuals. Examples of services may include various forms of arranged transportation, including chauffer, taxi and private car services (generally referred to herein as “car services”), private jets, commercial airline reservations, etc. Other types of services may also be provided. ) describing utilizing the system and methods for facilitating communication between any relevant parties to a service/travel transaction, e.g. chauffer, pilot, etc., and allowing users to rate other respective users of the transaction/service [0060], the results of the combination were predictable, i.e. prompting the user to provide review regarding relevant services and service providers/parties relating to any desired type of service transaction including travel experience and flights, (MPEP 2143 A), and/or, it would have been obvious to substitute the use of the “information portal” and “questionnaire” for delivery services and ground pilots as taught by Sarrapy with flight services and airline pilots as taught by Foy, in the same field of service provider management, and one of ordinary skill in the art would have recognized that, given the existing technical ability to substitute the elements as evidenced by Sarrapy (e.g. [0006], [0084]:  and may include any relevant information, depending upon the particular application.,; [0082]; [0076]; [0037]: Possible principal actors and/or users of the systems and methods disclosed herein include, but are not limited to, ; Fig. 7) and Foy (e.g. [0045], Abstract; [0030]; [0060]) describing utilizing the platform to provide information, including ratings/review, and communication between any relevant parties to a service transaction, e.g. chauffer, pilot, etc., the results of the substitution were predictable (MPEP 2143 B).   

Sarrapy in view of Foy fails to clearly teach the detailed biographical and credentials information in the “avatars”/profiles as claimed.


Hosier however, in analogous art of social networking profiles, teaches: 
wherein the biographical information comprises: number of flying hours, -13-FORD_TERR.AIP1U number of airline accidents, age, height, weight, religion, and race; ([0169]: custom profile prompts or fields may be made available to members when they open a screen to compose their individual profiles, such as fields for pilot ratings, flight hours, aircraft(s) flown and aircraft owned. ; [0107]:  In this regard, in FIG. 3, there is shown a block labelled “Demographics,” which, in response to a gesture or other appropriate action, opens a screen (not shown as such information screens are well known to the art) with individual blocks for the provision of any or all of wide ranging demographic information, such as gender, age, location by country and city, occupation, height, weight, health information and so on. The demographic information requested, or required, may be as terse or as extensive as deemed appropriate, but the information sought should be only that used to provide benefit to the user. The Account screen, may also offer the user, as shown, the opportunity to say “yes” or “no” with respect to whether to: (a) allow advertising to be directed to the user based on user demographics; and (b) allow contact to be made with the user based on user demographics (not personal identity).; [0184]: (b) the flight captain Dave Farrell; (c) the first officer James Howell; and (d) the aircraft to be used for the trip, a Gulfstream G550, tail number N778AW. …Thus, profiles are not constrained to the identification of persons or entities and the providing of information about them. Profiles provide the invention with great versatility and flexibility as they may be used for any purpose appropriate to the circumstance, such as for providing access to information about an aircraft and a trip on the aircraft as shown in FIG. 52)
wherein the credentials of the pilot comprise: education; flight school graduated from; certificates held; -11-FORD_TERR.AIP1U licenses held; and work history. ([0169]: custom profile prompts or fields may be made available to members when they open a screen to compose their individual profiles, such as fields for pilot ratings, flight hours, aircraft(s) flown and aircraft owned. ; [0107]:  with individual blocks for the provision of any or all of wide ranging demographic information, such as gender, age, location by country and city, occupation, height, weight, health information and so on. The demographic information requested, or required, may be as terse or as extensive as deemed appropriate, but the information sought should be only that used to provide benefit to the user.; [0113] offers a user the option to add any desired media or other posts to the default profile, for example, text, audio, video, documents and photos that may include professional resumes and other information about one's self to be selectively shared with others having common interests, expertise, or the like, and/or with prospective employers as well as charitable, business, trade and professional associations, etc. ; [0137]: Presumably, although not essential, each of John, Tim and Susan may have created a comprehensive default profile from which they composed one or more limited “social” or other profiles to be used in simple, personal communications with friends and acquaintances, while reserving additional profiles, composed as appropriate, for other affinity groups, such as professional and alumni associations, local Cirrus pilot groups, architect associations, friends with interests in growing orchids, the exemplary groups on the FIG. 18 list and the like.; [0160]: Alumni associations, for example, often have subgroups based on class year, course majors like computer science, and many others. Affinity to the association is vastly strengthened by having members personally participating with other association members in areas of common interest. In interacting with and among members of such associations, individual may wish to have one profile for their aviation interests and a materially different profile for their church group, homeowners' association or their college alumni groups.; [0184]: (b) the flight captain Dave Farrell; ...Profiles provide the invention with great versatility and flexibility as they may be used for any purpose appropriate to the circumstance, such as for providing access to information about an aircraft and a trip on the aircraft as shown in FIG. 52)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Sarrapy’s “pilot information portal” to include portfolio/avatar information comprising biographical information of: number of flying hours; number of airline accidents; age; height; weight; religion; and race; and credential information of: education; flight school graduated from; certificates held; -11-FORD_TERR.AIP1U licenses held; and work history in view of Hosier in order to provide desired information about relevant entities in a useful and user friendly way using an easy and intuitive platform that enables improved  (e.g. at least: Hosier: [0027]-[0028]:  (j) providing through the profiles feature highly useful and user friendly ways to access information about or relevant to an affinity group or the like including parts or all of a traditional website; [0029]: through a single platform having a simple interface that is familiar, easy and intuitive to use and navigate.; [0107]: The demographic information requested, or required, may be as terse or as extensive as deemed appropriate; [0184]: Profiles provide the invention with great versatility and flexibility as they may be used for any purpose appropriate to the circumstance, such as for providing access to information about an aircraft and a trip on the aircraft as shown in FIG. 52 ) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the information portal and rating/review of pilots/service providers of Sarrapy with the profile generation of Hosier in the same field of online information and communication platforms and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sarrapy ([0084]; [0087]; [0072]) describing providing any number of various relevant information regarding services or service providers/pilots based upon the particular desired application and Hosier ([0107], [0113], [0184]) describing providing as terse or extensive of user information as desired or deemed appropriate, the results of the combination were predictable (MPEP 2143 A).
Finding that the specific content of the biographical information and credentials, e.g. age, weight, education, flight school, etc., merely amounts to non-functional descriptive material that provides meaning to the human reader independent of the intended computer system, in other words, is merely what the information represents or conveys to the human mind (similar to the example in MPEP 2111.05 of a table containing batting averages, where the information only has significance to a user reading the information) and thus the specific biographical information and credentials contained in the “avatar”/profile [for display to users] cannot provide a patentable distinction over the teachings of Sarrapy/Foy in further view of Hosier as described above (see MPEP 2111.05: “"[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268.”; (III): “However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.”) and/or the specific biographical information and credential information included in the pilot “avatar”/profile is merely a design choice within the environment of use of the claimed invention and would be obvious over the teachings of Sarrapy/Foy in further view of Hosier, as described above, and describing providing desired levels of pilot information and demographic or other personal details as appropriate for the particular application(e.g. Sarrapy [0084] and Hosier: [0107], [0113], [0184]: Profiles provide the invention with great versatility and flexibility as they may be used for any purpose appropriate to the circumstance, such as for providing access to information about an aircraft and a trip on the aircraft as shown in FIG. 52).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
H. B. Sankaranarayanan and J. Lalchandani, "Passenger reviews reference architecture using big data lakes," 2017 7th International Conference on Cloud Computing, Data Science & Engineering - Confluence, 2017, pp. 204-209, doi: 10.1109/CONFLUENCE.2017.7943150.: describing gathering and analyzing passenger reviews in the travel domain including regarding airlines and airports
US20170220966A1: describing providing search and matching of service provider profiles/indicators using a variety of provider information and user attribute preferences (e.g. Figs 8B-9A)
US20170293920: describing providing airline passenger satisfaction survey information 
WO2017197208A1: describing a travel management platform for collecting, viewing, and using occupant data including profiles regarding all relevant parties, passengers, flight attendants, pilots, etc. and having associated ratings data
US 20100222649 A1 and US 20080065414 A1  describing a platform for connecting users with service providers including searching for service providers using provider 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Spec. [0019]: It should be understood that for the purposes of this specification, "airline pilot" is a term used generically for a transportation conductor. Substitutes for an actual airline pilot may include train conductors, bus drivers, and other operators. It is envisioned that the elements of the pilot information portal may be applicable to operators of a wide variety of public transportation types.
        2 BRI includes “a qualification, achievement, personal quality, or aspect of a person's background, typically when used to indicate that they are suitable for something.” (https://www.lexico.com/en/definition/credential), e.g. a “rating”; noting also Applicant’s Spec: [0021]: Credentials 116 of the pilot may include any of the following: education; flight school graduated from; certificates held; licenses held; and work history.
        3 BRI of “browse” includes merely viewing the content, e.g.: “an act of casual looking or reading.”, “survey”, or “scan through a text, website, or collection of data to gain an impression of the contents.” (https://www.lexico.com/en/definition/browse)
        4 BRI includes “a dedicated website or other application which enables users to communicate with each other” (https://www.lexico.com/en/definition/social_network) as taught by Sarrapy, at least Fig. 1A-C, [0006], [0037]:  In certain aspects, such systems and methods entail communicating with and\or monitoring a roster of ground pilots. … Further, handheld devices with supporting mobile applications (apps) downloaded thereon may be used for interacting and communicating via the network …Possible principal actors and/or users of the systems and methods disclosed herein include, but are not limited to, a supervisor or administrator or port officer of the delivery service (e.g., company manager); ground pilots, including candidate ground pilots and active ground pilots; and client(s).; [0076]: FIG. 6 illustrates a method of interacting with or communicating between principal actors/users within the system and computer network